                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

  COMPUTER SCIENCES                                  §
  CORPORATION,                                       §
                                                     §
            Plaintiff,                               §
                                                     §   Civil Action No. 3:19-CV-00970-X
  v.                                                 §
                                                     §
  TATA CONSULTANCY SERVICES                          §
  LIMITED, TATA AMERICA                              §
  INTERNATIONAL CORPORATION,                         §
  DOE DEFENDANTS 1–10,                               §
                                                     §   Referred to U.S. Magistrate Judge
            Defendants.                              §

            ORDER ACCEPTING FINDINGS AND RECOMMENDATION
               OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the

Findings, Conclusions, and Recommendation [Doc. No. 75] of the United States

Magistrate Judge and plaintiff Computer Sciences Corporation’s (Computer Sciences)

Objection [Doc. No. 76], in accordance with 28 U.S.C. § 636(b)(1), the undersigned

District Judge is of the opinion that the Findings and Conclusions of the Magistrate

Judge are correct and they are accepted as the Findings and Conclusions of the Court.

       Texas law preempts Computer Sciences’ state-law claims. The Texas Uniform

Trade Secrets Act (Trade Secrets Act) “displaces conflicting tort, restitutionary, and

other law of this state providing civil remedies for misappropriation of a trade

secret.”1 But what are “civil remedies for misappropriation of a trade secret”? The



       1   TEX. CIV. PRAC. & REM. CODE § 134A.007(a).

                                                 1
statute’s context helps the Court understand what the statute’s text means.

Specifically, the Trade Secrets Act says that it does not preempt “other civil remedies

that are not based upon misappropriation of a trade secret.”2 Therefore, the Trade

Secrets Act’s text and context lead the Court to conclude that the statute preempts

all civil remedies that are based upon misappropriation of a trade secret.

        This Court’s interpretation and application of the Trade Secrets Act means

that it is possible for claims that involve the misappropriation of non-trade secrets to

still be based upon the misappropriation of trade secrets. In other words: a claim for

the misappropriation of non-trade secrets could exist because of the alleged

misappropriation of trade secrets.                   And, because they are based upon the

misappropriation of trade secrets, such claims are preempted by the Trade Secrets

Act. Computer Sciences’ state-law claims face this predicament.

        The case law that Computer Sciences asserts the “Recommendation failed to

consider or address”3 confirms the Court’s interpretation. Unlike the plaintiff in

Downhole Technology LLC v. Silver Creek Services Inc.,4 Computer Sciences does not

plead independent, alternative theories of relief.5                  Instead, each of Computer

Sciences’ four state-law claims are fundamentally based upon the alleged




        2   Id. § 134A.007(b)(2) (emphasis added).
       3 Plaintiff’s Objections to Findings, Conclusions and Recommendation of U.S. Magistrate

Judge, at 7 [Doc. No. 76].
        4   2017 WL 1536018 (S.D. Tex. Apr. 27, 2017).
          5 Id. at *4 (comparing the plaintiff to the plaintiff in AMID, Inc. v. Medic Alert Found. U.S.,

Inc., 2017 WL 1021685 (S.D. Tex. Mar. 16, 2017), who “essentially pleaded alternative theories of
relief”).

                                                      2
misappropriation of its trade secrets.6 It may be true that the Trade Secrets Act

plaintiffs may maintain “their causes of action for the misappropriation of

information that is not a trade secret,”7 and that “civil theft claims under Texas law

survive [the Trade Secrets Act] so long as the theft involves something other than the

trade secret or addresses the harm stemming from the loss of the tangible item itself,

rather than the trade secret it contains.”8 But Computer Sciences’ claims are based

on—and exist because of—the alleged misappropriation of its trade secrets. Even if

the Court’s fellow Texas federal district courts mentioned here are correct, the Court’s

interpretation of the Trade Secrets Act’s preemption provision does not conflict with

its sister courts’ interpretations. The facts of and allegations in this specific case lead

the Court to conclude that under these frameworks the Trade Secrets Act preempts

Computer Sciences’ state-law claims.

        For these reasons, the Court DENIES IN PART AND GRANTS IN PART

Tata’s Motion to Dismiss [Doc. No. 43]. The motion to dismiss is DENIED as to


        6 See Complaint and Jury Demand ¶ 42 (basing Count I, Trade Secret Misappropriation under

the Defend Trade Secrets Act, on the allegation that Computer Sciences’ trade secrets “constitute
protectable programs (including software and source code), processes, methods, techniques, formulas,
data, and know-how, such as calculations, rates of return, fund and policy valuations, and other
complex data processing, and compilations in the field of administering, processing and managing life
insurance policies and annuities including, but not limited to, those used by [Computer Sciences] to
achieve the functionalities found in Vantage, CyberLife, and Additional [Computer Sciences]
Products”) [Doc. No. 1]. See also id. ¶¶ 41, 50, 55, 60, & 64 (all five counts incorporating the same facts
and allegations of every other count, including Count I); ¶ 53 (basing Count II upon the allegation that
Tata is “improperly using [Computer Sciences]’s substantial investment” in its trade-secret software
systems); ¶ 56 (basing Count III upon the allegation that Tata conspired to misappropriate Computer
Sciences’ trade-secret source code and software); ¶ 61 (basing Count IV upon the allegation that Tata
interfered with Computer Sciences’ prospective economic advantage with its trade-secret software
systems, which “are the foundation” of Computer Sciences’ services); ¶ 66 (basing Count V upon the
allegation that Tata unlawfully took Computer Sciences’ trade-secret software).
        7   DHI Grp., Inv. v. Kent, 397 F. Supp. 3d 904, 923 (S.D. Tex. 2019).
        8   Myart v. City of San Antonio, 2019 WL 7067126, at *6 (W.D. Tex. Dec. 23, 2019).

                                                     3
Computer Sciences’ Defend Trade Secrets Act claim and is GRANTED as to

Computer Sciences’ state-law claims.   Therefore, the Court DISMISSES WITH

PREJUDICE Computer Sciences’ state-law claims as preempted by the Texas

Uniform Trade Secrets Act.

      IT IS SO ORDERED this 24th day of March 2020.




                                           _________________________________
                                           BRANTLEY STARR
                                           UNITED STATES DISTRICT JUDGE




                                       4
